Citation Nr: 9919963	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-10 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appellant's character of discharge for the 
period of service from December 1964 to January 1968 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.

2.  Whether the appellant is entitled to health care benefits 
under Title 38 U.S.C., Chapter 17.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant was on active duty between December 1964 to 
January 1968, with time lost due to imprisonment and due to 
being absent without official leave (AWOL).  This appeal 
comes before the Board of Veterans' Appeals (Board) from 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


REMAND

The appellant contends that there were various compelling 
circumstances causing him to be AWOL.  The Board notes that a 
Discharge Review Board (DRB) decision, dated in June 1977, 
noted that there may have been personal problems which lead 
to his actions.  A subsequent DRB decision (dated August 
1978) noted that he underwent a psychiatric evaluation while 
in prison.  In addition, the 1978 DRB decision indicates that 
there were various exhibits (i.e. affidavits, depositions, 
statements by or for applicant, among others).  These 
documents have not been associated with the claims file.  The 
Board finds that due process requires that the appellant's 
personnel, psychiatric, medical, and DRB records be obtained 
and associated with the claims file prior to a decision on 
this matter.

The Board also notes that prior to requesting a hearing 
before the Board, the appellant requested a hearing before a 
hearing officer at the RO.  The RO should determine if he 
still desires such a hearing, and if so, take the necessary 
steps to schedule a hearing.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and ask whether he still desires a 
hearing before a hearing officer at the 
RO.  If so, the RO should take the 
necessary steps to schedule such hearing.  
The RO should also provide the appellant 
with the opportunity to submit any 
additional evidence in support of his 
contentions.

2.  The RO should contact the appropriate 
agency in order to obtain the appellant's 
entire DRB file, to include all documents 
associated with all (four) DRB decisions.  
This would include any exhibits that may 
be associated with the DRB decisions.  

3.  The RO should take the necessary 
steps to obtain the appellant's service 
medical, psychiatric, and personnel 
records, and associate them with the 
claims file.  In obtaining these 
documents, the RO should take measures to 
ensure that the appellant's 
administrative discharge records, and any 
court-martial records (not already 
associated with the claims file), to 
include any submissions by the appellant 
during those proceedings, are contained 
within the records (if available).  The 
RO should also ensure that a specific 
request for the appellant's psychiatric 
records is made from the National 
Personnel Records Center (NPRC), as 
psychiatric and medical records are not 
always kept at the same location at NPRC.

4.  Once the above has been accomplished, 
the RO should review the record to 
determine whether any further development 
is necessitated by the newly submitted 
evidence.  If so, all such development 
should be accomplished.  

5.  The RO should subsequently adjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) and provide the appellant 
with the appropriate period of time to 
respond thereto.  The RO should ensure 
that the SSOC includes the applicable 
provisions pertaining to eligibility for 
medical care under 38 U.S.C. Chapter 17 
(to include the requirement to be a 
veteran; the definition of a veteran; 
etc.).  

The claim should then be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



